Citation Nr: 1446649	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a cold injury affecting the feet and hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1964 through August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a  July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a personal hearing before the Board in August 2013.  A transcript is of record.

The matter was most recently Remanded in May 2014.  Following development by the AMC, it has returned to the Board for final appellate consideration.


FINDING OF FACT

A chronic disorder of the hands or feet was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that a current disorder of the hands and/or feet is related to the Veteran's active military service, to include his exposure to cold.


CONCLUSION OF LAW

The criteria for service connection for residuals of a cold injury affecting the feet and hands have not been met.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in February 2009.  He also was notified of how VA determines disability ratings if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that information regarding assigning an effective date was not provided to the Veteran.  However, as the Board's action below denies service connection for the claimed disability, no effective date will be assigned.  There is accordingly no possibility of prejudice to the Veteran under the notice requirements of Dingess.  

Regarding the duty to assist, VA obtained the Veteran's available service treatment records, identified post-service medical records, and Social Security disability records.   Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran was afforded an appropriate VA examination in June 2009 to determine the nature and etiology of any diagnosed residuals of a cold injury.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, a physical examination, and x-ray results.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a clear rationale for the opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was also provided an opportunity to set forth his contentions at an August 2013 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned VLJ identified the issue on appeal.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Consistent with Bryant, the VLJ fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In December 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a hearing on this matter.  A videoconference hearing took place in August 2013.  This case was again remanded by the Board in May 2014 for additional medical records which have since been added to the file.  The Board finds that the RO substantially complied with the December 2012 and May 2014 remand directives and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

The Veteran is seeking service connection for residuals of a cold injury affecting the feet and hands.  At his personal hearing, he explained that he described cold weather exposure while stationed in Germany from January 1965 through August 1966.  He maintained that he has experienced a chronic sensation of coldness in his hands and feet since that time.  The Veteran acknowledged his post-service diagnosis of arthritis.  He also described having problems with numbness in his upper and lower extremities.  However, he also stated that he did not believe that his arthritis or numbness problem (neurological disorder) was related to his active service, to include cold weather exposure.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Initial consideration is given to the fact that his service personnel records reflect that the Veteran served in Germany from January 1965 to August 1966, indicating he spent at least one winter in Germany.  Exposure to cold/freezing temperatures is thereby conceded.  38 U.S.C.A. § 1154(a).

Additionally, the Veteran's service treatment records show complaints in service relating to cold exposure.  In October 1965, the Veteran was treated for "complaints of cold hands- for an hour this morning while outside and cramping in the index & 3rd fingers of both hands."  The examiner's impression was "deferred vs. malingerer" and further noted that while the Veteran claimed to experience frostbite before, there was nothing in the medical records to support his contention.  In the Veteran's June 1966 separation examination, the Veteran's upper extremities and feet were noted to be in normal condition.  In the accompanying report of medical history, the Veteran did not indicate any continuing problems with his feet or hands.  

The Board finds the service treatment records provide evidence the Veteran experienced temporary pain in his hands during his military service that resolved before his separation eight months later.  As such, the service treatment records do not establish the Veteran developed a chronic hand or foot disability during his active military service.  There is also an absence of any complaints, treatment, or diagnosis of a disability manifested by cold sensation until many years post-service.

Notwithstanding the absence of any identified chronic disorder of the hands and/or feet in service, the claims file does not contain evidence of a current diagnosis of a cold injury to either the hands or the feet.  

During the June 2009 VA examination, the examiner took a history from the Veteran, during which he described using "bad equipment" in Germany in the 1960's and being unable to keep their feet dry.  Consideration was also given to the Veteran's report that he experienced numbness, tingling, and painful fingers and toes in service as well as his post-service history of having symptoms of chronic episodic numbness and tingling of the fingers and toes since 1999.  The Veteran reported leg numbness with flare-ups lasting about 15 minutes.  X-rays of the Veteran's hands showed "stable minimal degenerative changes at the right first metacarpophalangeal joint."  Reference was made to the Veteran's report of experiencing increased numbness of the lower extremities since undergoing a cardiac catherization in November 2003.  He was also noted to have a history of smoking for over 45 years.  The examiner indicated that there were "no frostbite residuals found on today's exam.  CPRS reviewed back to 2001.  No mention of frostbite or possible frostbite residuals noted."  However, degenerative arthritis of the hands and cervical and lumbar spine was found.  The examiner opined that the "degenerative arthritis is part of the normal aging process and is in no way related to possible cold exposure over 30 years ago."  

The Veteran's VA treatment records include a psychological treatment note from August 2003 in which the Veteran complained of cervical pain with hand pain.  In December 2007, the Veteran denied paresthesiae of the feet and complained of numbness to the ulnar hands for 15 years.  The Veteran's treatment records also contain a September 2008 note that the Veteran's numbness in hands and joint pains began about 6 months prior.  Additionally, an April 2009 note indicates that the Veteran had increased weakness in his hands which the examiner stated was "likely related to progressing cervical disease."  Indeed, during the December 2013 hearing, the Veteran stated that "there is no medical evidence" of residuals of a cold injury.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding a current diagnosis of residuals of cold injuries in the hands or feet.  The Veteran clearly had exposure to cold weather in service.  He also experienced some symptoms of cold weather exposure.  He is likewise deemed competent to report of current symptoms such as pain, numbness, and cold sensation.  However, there is no competent evidence linking any current disorder of the hands and/or feet to his active service, to include cold exposure.  

While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing residuals of a cold injury (such as frostbite) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A cold injury is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that the cause of certain skin problems and hand/foot pain have various possible etiologies and specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as pain, numbness, and cold sensation, there is no indication that the Veteran is competent to etiologically link these reported post-service symptoms to in-service cold exposure or to diagnose the residuals of a cold injury.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating vascular or dermatological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

Indeed, as discussed above, a VA examiner considered the Veteran's lay history and the documented in-service complaints along with his post-service medical history and physical findings on examination.  That examiner specifically determined that the Veteran's current complaints are not the result of a cold injury and instead are due to post-service conditions, to include the aging process.  This professional medical opinion outweighs the Veteran's lay assertion.




ORDER

Service connection for residuals of a cold injury affecting the feet and hands is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


